                                 IN THE UNITED STATES DISTRICT COURT
                                       FOR THE DISTRICT OF UTAH


          CLINTON STRANGE,                                       MEMORANDUM DECISION AND
                                                                 ORDER DENYING IN PART AND
                                  Plaintiff,                     GRANTING IN PART PLAINTIFF
                                                                 CLINTON STRANGE’S MOTION RE:
          v.                                                     DISMISSAL AND SERVICE
          T C N, INCORPORATED; CELTIC                            Case No. 4:18-cv-00058-DN
          BANK CORPORATION;
          CONTINENTAL FINANCE COMPANY,                           District Judge David Nuffer
          LLC; and EASTPOINT RECOVERY
          GROUP, LLC,

                                  Defendants.


               Plaintiff Clinton Strange filed a motion (the “Motion”) 1 requesting: (1) an order

      dismissing his claims against Defendant T C N Incorporated (“TCN”) without prejudice; and

      (2) an order directing the U.S. Marshals Service to serve Defendants Celtic Bank Corporation

      (“Celtic”), Continental Finance Company LLC (“Continental”), and Eastpoint Recovery Group

      LLC (“Eastpoint”). 2

               For the following reasons, the Motion is DENIED in part and GRANTED in part.




      1
        Plaintiff’s Omnibus Motion to the Court for: An Order Directing the Clerk to Officiate and Forward Summonses to
      the U.S. Marshall [sic] Service for Rule 4 Service on the Newly Named Defendants[, and] Motion to Dismiss
      Defendant Part TCN, Incorporated Without Prejudice, docket no. 14, filed January 29, 2019; see Memorandum in
      Opposition to Plaintiff’s Motion to Dismiss Defendant TCN Incorporated Without Prejudice, docket no. 16, filed
      February 8, 2019; Plaintiff’s Reply in Opposition to Defendant T C N, Incorporated’s Memorandum in Opposition
      to Plaintiff’s Motion to Dismiss Defendant T C N, Incorporated Without Prejudice, docket no. 17, filed February 25,
      2019.
      2
       Eastpoint is elsewhere referred to as “Eastpoint Recovery Group, Inc.” See Affidavit in Support of Motion for
      Dismissal of Petition or Continuance of Trial ¶ 1, docket no. 10-2, filed December 11, 2018.




elm
                                                  DISCUSSION

           Nearly two months before Strange filed this Motion, TCN filed a motion under Fed. R.

Civ. P. 12(b)(6) to dismiss Strange’s claims with prejudice. 3 Strange did not file a response to

TCN’s motion, and the time to do so expired. 4 Since then, an order has been entered granting

TCN’s motion and dismissing all of Strange’s claims against TCN with prejudice. 5 Accordingly,

Strange’s request for an order dismissing his claims against TCN without prejudice is moot and

will be denied.

           However, his request for an order directing the U.S. Marshals Service to effectuate

service on Celtic, Continental, and Eastpoint will be granted. For where, as here, 6 a “plaintiff is

authorized to proceed in forma pauperis under 28 U.S.C. § 1915,” “[t]he court must,” “[a]t the

plaintiff’s request, . . . order that service be made by a United States marshal or deputy marshal

or by a person specially appointed by the court.” 7

                                                      ORDER

           THEREFORE, IT IS HEREBY ORDERED as follows:

           1.        The Motion 8 is DENIED to the extent it seeks to dismiss Strange’s claims against

TCN without prejudice.




3
  Motion to Dismiss Plaintiff’s First Amended Complaint and Memorandum in Support, docket no. 10, filed
December 11, 2018.
4
    See Request to Submit for Decision, docket no. 13, filed January 22, 2019.
5
 Memorandum Decision and Order Dismissing with Prejudice All Claims Against T C N Incorporated, docket
no. 19, filed March 27, 2019.
6
    Order on Application to Proceed Without Prepayment of Fees, docket no. 2, filed September 10, 2018.
7
    FED. R. CIV. P. 4(c)(3).
8
    Docket no. 14, filed January 29, 2019.




                                                                                                          2
           2.       The Motion 9 is GRANTED to the extent it requests that the U.S. Marshals

Service effectuate service on Celtic, Continental, and Eastpoint.

           3.       The U.S. Marshals Service is hereby directed to serve a summons, a copy of the

First Amended Complaint, 10 and a copy of this Order on each of the following defendants by

registered or certified mail:

                            Celtic Bank Corporation
                            c/o Leslie K. Renaldi
                            268 S. State St., Ste. 300
                            Salt Lake City, UT 8411

                            Continental Finance Company LLC
                            c/o Lamiaa E. Elfar
                            4550 New Linden Hill Rd., Ste. 400
                            Wilmington, DE 19808

                            Eastpoint Recovery Group Inc. 11
                            c/o C T Corporation System
                            3867 Plaza Tower Dr.
                            Baton Rouge, LA 70816

           Signed March 28, 2019.
                                                   BY THE COURT:



                                                   David Nuffer
                                                   United States District Judge




9
    Id.
10
     Docket no. 9, filed November 30, 2018.
11
     See supra note 2 and accompanying text.



                                                                                                     3
